Citation Nr: 0024508	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for recurrent 
dislocation of the left shoulder.  


(The issue of whether a decision of the Board of Veterans' 
Appeals (Board) in May 1973 that denied service connection 
for recurrent dislocation of the left shoulder should be 
reversed or revised on the basis of clear and unmistakable 
error is the subject of a separate decision of the Board.)  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in August 1997 which denied the claimed 
benefits.  


FINDINGS OF FACT

1.  A decision of the Board in September 1992 denied service 
connection for recurrent dislocation of the left shoulder, 
finding that new and material evidence had not been presented 
to reopen the veteran's claim.  

2.  Evidence added to the record since the September 1992 
Board decision is merely cumulative or redundant of evidence 
that was of record and considered in previous determinations.  


CONCLUSION OF LAW

Evidence received since the final September 1992 Board 
decision, which denied the veteran's claim for service 
connection for recurrent dislocation of the left shoulder is 
not new and the claim is not reopened.  38 U.S.C.A. §§  5108, 
7104 (West 1991 and Supp. 2000); 38 C.F.R. §§  3.156(a), 
20.1100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence that was of record at the time of the Board's 
September 1992 decision consisted of the veteran's service 
medical records, the report of an April 1970 VA compensation 
examination, the transcripts of two personal hearings, and 
the veteran's written contentions.  That evidence showed that 
the veteran sustained an injury to his left shoulder in 1962 
and that thereafter the shoulder would subluxate off and on 
until he entered service.  Although the report of his pre-
induction examination made no mention of symptoms or abnormal 
clinical findings regarding the left shoulder, the veteran 
was seen for left shoulder complaints approximately 2 weeks 
after entering service, at which time it was noted that the 
shoulder would subluxate when pulled.  Treatment records 
dated several months later, at the time the veteran sustained 
shrapnel injuries (none of which was in the area of his left 
shoulder), noted that veteran complained of left shoulder 
pain that had been present since high school and that was 
worse with push-ups and "overhead ladder" exercises.  The 
diagnosis was subluxing left shoulder; it was noted that no 
treatment, including surgery, was necessary, although he was 
given a permanent U-3 profile.  An orthopedic consult 
indicated that the veteran was fit for duty within the limits 
of the profile.  The report of the veteran's separation 
examination noted multiple episodes of left shoulder 
dislocation; no pertinent clinical findings were recorded-
the examiner referred to the previous orthopedic consults.  

On VA examination in April 1970, the examiner reported that 
the veteran's left shoulder joint was unstable; the head of 
the humerus was loose in the shoulder socket.  The pertinent 
diagnosis was recurrent dislocation, left shoulder.  

At his personal hearing in June 1970, the veteran testified 
that he first had trouble with his left shoulder during basic 
training, that he continued to have pain in the shoulder, 
that it went out at least once, and that he was given a 
permanent profile for the disorder.  

By a decision in May 1973, the Board denied service 
connection for recurrent dislocation of the left shoulder.  
The Board found that the presumption of soundness had been 
rebutted and that the pre-existing recurrent left shoulder 
dislocation was not aggravated by service.  

In September 1992, after the veteran submitted a duplicate 
service medical record and testified at another personal 
hearing, the Board concluded that no new and material 
evidence had been presented to reopen his service connection 
claim.  The veteran testified at the second hearing that the 
1962 injury consisted merely of a pulled muscle and that he 
had trouble with it for only about 6 months after the initial 
injury.  He denied that the shoulder ever came out of joint 
prior to service.  He stated that the first time his shoulder 
ever went our of joint was when he was wounded.  The veteran 
testified that after he was wounded, his shoulder would go 
out of joint every time he tried to pick up anything, even 
during service.  He indicated that he was then undergoing 
physical therapy for his shoulder.  The veteran requested 
consideration of his claim under the provisions of 38 C.F.R. 
§ 3.304(b) (presumption of soundness) and § 3.304(d) 
(injuries incurred in or aggravated by combat).  

Medical evidence added to the record since September 1992 
consists of private treatment records dated from November 
1993 to March 1996, duplicate service medical records, and 
the report of a March 1996 VA general medical examination.  
The veteran submitted a copy of an article from the DAV 
Magazine regarding a Court case concerning aggravation of a 
pre-existing disorder during combat (regarding the 
application of 38 U.S.C.A. § 1154(b)) and testified at an 
additional personal hearing.  In addition, the veteran 
testified at a personal hearing in April 1998 in conjunction 
with the current appeal.  

In a November 1993 letter, a private neurologist indicated 
that the veteran had mild left carpal tunnel syndrome, 
listing a history of a left shoulder dislocation.  

The records of medical treatment since 1992 contain 
complaints of left shoulder pain and also note the veteran's 
complaint of left shoulder weakness since his "Army days."  

The March 1996 VA general medical examiner noted the 
veteran's history of shoulder pain in service as reported by 
him.  The examiner recorded current clinical findings and 
obtained x-rays of the left shoulder (which were reported as 
being normal), but did not comment at all on any historical 
aspect of the left shoulder condition.  

In conjunction with his current application to reopen his 
claim, the veteran has again provided a detailed chronology 
of his left shoulder symptoms prior to, during, and 
subsequent to service.  

Analysis

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  It should be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Further, evidentiary assertions by the appellant 
must be accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The record shows that the RO initially determined, in August 
1997, that there was no new and material evidence to reopen 
the claim for service connection for recurrent dislocation of 
the left shoulder prior to the decision of The United States 
Court of Appeals of the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
has been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In August 
1999, the Board Remanded the case for the RO to consider the 
veteran's application to reopen his claim under the 
provisions of § 3.156, rather than using the criteria set 
forth in Colvin.  The RO subsequently found that the evidence 
added to the record since 1973 was merely cumulative of the 
evidence that was previously of record and so was not new and 
material.  

The evidence that was previously of record and considered by 
the Board in September 1992 showed that the veteran injured 
his left shoulder several years prior to service and that the 
shoulder would subluxate off and on until he entered service.  
The evidence also showed that the veteran's pre-existing left 
shoulder condition did not increase in disability during 
service, although he continued to have problems with the 
shoulder subluxating after service.  

Subsequent to the September 1992 Board decision, medical 
evidence added to the record, consisting of private medical 
records dated since 1992 and the report of a VA general 
medical examination in 1996 shows only the history of a left 
shoulder dislocation and the veteran's report of left 
shoulder pain and weakness since service.  That evidence 
shows nothing more than does the evidence that was previously 
of record and that was considered in previous determinations; 
it is merely cumulative and not new.  

Although the statements the veteran has made in conjunction 
with his current application to reopen his claim must be 
accepted as factual for purposes of this decision, he has 
provided no information that is significantly different from 
that which was previously of record.  The chronology he has 
furnished does not differ from the statements he has made 
regarding his left shoulder throughout the years.  
To the extent that his statements attempt to show that he did 
not have a left shoulder condition prior to basic training 
during service and that the condition was further aggravated 
when he sustained his shrapnel injury, those assertions are 
not new; the veteran has asserted them from the outset.  The 
veteran's arguments concerning the applicability of 
38 U.S.C.A. § 1154(b) (the statutory equivalent of 38 C.F.R. 
§ 3.304(d)) were also expressed at his previous hearing.  
Accordingly, his current statements are also merely 
cumulative of evidence and argument previously of record and 
are not new.  

The Board's determination that the additional evidence is not 
new terminates the requirement for further analysis.  If it 
is not new, it cannot be new and material to reopen the 
claim.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1998); see 
also Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for dislocation of the left shoulder.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for dislocation of the left 
shoulder is not reopened.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

